 

Exhibit 10.35

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is entered into effective July 1, 2020
(“Effective Date”), by and between Reprints Desk, Inc., a Delaware corporation
located at 16350 Ventura Blvd. Suite D #811, Encino, California 91436
(“Company”), and Michiel van derHeijden BV, whose address
is_________________________________________________________________
(“Consultant”).

 

WHEREAS, Company and Consultant desire for Consultant to provide those
consulting services set forth herein;

 

NOW, THEREFORE, for and in consideration of the promises, covenants and
undertakings set forth in this Agreement, the compensation to be paid as set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1.            The term of this Agreement begins on the Effective Date and ends
when terminated by the Consultant, or the Company subject to paragraph 13 of
this agreement.

 

2.            Consultant will perform consulting services as Chief Product
Officer, with a focus on fulfilling the commercial and strategic direction of
the Company, as determined by the Chief Executive Officer of Company or other
officials of Company from time to time. Consultant’s services will generally
consist of product management consulting services. The exact topics or subjects
of Consultant’s consulting services and the time to be devoted thereto is to be
determined in accordance with the requirements, as set out in fulfilling
commercial and strategic initiatives as determined by the Chief Executive
Officer of Company or other officials of Company from time to time. Company
understands and recognizes that Consultant resides in Amsterdam and will work
remotely from the Netherlands, but will come to Los Angeles as reasonably
required to meet with the Company’s Board of Directors, management and/or staff,
upon mutual agreement of the timing of such meetings and with reasonable notice.

 

3.            For rendering such consulting services Company will pay Consultant
pursuant to the Compensation Schedule attached to this Agreement as Appendix 1.
Consultant will submit an invoice to the Company in a timely manner on a monthly
basis. The Company will pay undisputed invoices submitted by Consultant
immediately upon receipt and no later than 10 days after Consultant delivers his
invoice to Company by way of wire payment upon wiring instructions provided by
Consultant to Company. Moreover, Company will pay for bank related transaction
costs associated with all such payments. If the Company disputes an invoice it
must notify Consultant within 5 days of receipt of such invoice and explain in
writing the basis for the dispute. Consultant will be reimbursed for reasonable,
necessary travel and other business expenses actually incurred in rendering
requested services hereunder. Expenses will be reimbursed monthly upon
presentment of invoice Consultant (including all required receipts).


 



Page 1 of 5

 

 

4.            Consultant understands and agrees that Consultant is not an
employee of Company by virtue of this Agreement, and accordingly is not eligible
under this Agreement for any other benefits except those expressly provided for
in Section 3 above.

 

5.            Consultant is allowed to take on other clients upon notice and
consultation with Company and if agreed upon, the fee and compensation schedule
will be adjusted accordingly pursuant to a further agreement between Consultant
and Company. Consultant warrants that Consultant entering into this Agreement
will not conflict with any obligations Consultant may have under any other
contract.

 

6.            Consultant also understands and agrees that all software,
programs, programming documentation, disks, tapes, listings, drawings, designs,
computer hardware, reports, computations, calculations, working papers and
documents of every kind received or prepared by Consultant and any of
Consultant’s employees, agents and representatives under the term of this
Agreement will be and remain the sole property of Company and will be delivered
to Company upon request and in any event, upon expiration or termination of this
Agreement. Company will have full and unlimited right to use all of the same,
including the unlimited right to make, use, and/or sell any pre-existing
inventions owned by Company whether patented or unpatented as incorporated in
the same by Company without any claim or right for any additional compensation
by Consultant or Consultant’s officers, directors, employees, agents or
representatives. Consultant and Company expressly exclude any phone or computer,
which will be supplied by Consultant. Consultant’s computer hardware, software,
and computer usage will have to meet certain security requirements as determined
by the Company.

 

7.            Consultant agrees that Consultant will not during the term of this
Agreement serve any interests or do any act or thing which might conflict with
the interests of Company or any of its subsidiaries or affiliates. (The
determination by Company of its interests and those of its subsidiaries or
affiliates, and any conflict therewith, to be final and conclusive). Nothing in
this agreement however otherwise precludes Consultant from servicing other
clients.

 

8.            It is recognized that some work Consultant will be called upon to
perform hereunder, as well as information furnished Consultant by Company in
connection therewith, is highly confidential to Company and/or third parties,
including its business partners. Accordingly, any and all such information
developed or secured during the performance of services under this Agreement,
including but not limited to, information regarding Company’s patents, business
partners, investors, customers, distributors, sales representatives, sales,
suppliers, business and marketing strategies, accounts, negotiations with
potential customers, partners, venturers or acquisitions, product development,
equipment and testing, heretofore or hereafter disclosed by or on behalf of
Company to Consultant, shall be considered by Consultant to be confidential and
shall not now or at any time hereafter be published, stated or used by
Consultant for any purposes without Company’s prior written consent. In the
event of a breach or threatened breach by Consultant or his employees, agents or
representatives of any provision of this paragraph, Company shall, in addition
to any other available remedies, be entitled to any injunction restraining
Consultant or Consultant’s employees, agents or representatives from disclosing,
in whole or in part, any such information or from rendering any services to any
person, firm or corporation to whom any of such information may be disclosed or
is threatened to be disclosed.

 

9.            The provisions of Sections 6 and 8 of this Agreement shall
continue to be binding upon Consultant and Consultant’s employees, agents and
representatives in accordance with their terms, notwithstanding the termination
of this Agreement for any reason.

 



Page 2 of 5

 



 

10.          Consultant acknowledges and agrees that, as an independent
contractor, Consultant is solely responsible for the payment of any taxes and/or
assessments imposed on account of the payment of compensation to or the
performance of consulting services by Consultant and Consultant’s employees,
agents and representatives pursuant or prior to this Agreement, including,
without limitation, any unemployment insurance tax, federal, state and local
income taxes, federal Social Security (FICA) payments, state disability
insurance taxes and foreign taxes. Company shall not, by reason of Consultant’s
status as an independent contractor hereunder and the representations contained
herein, make any withholdings or payments of said taxes or assessments from the
compensation due Consultant hereunder, and any such withholding shall be for
Consultant’s account and shall not be reimbursed by Company to Consultant if
those taxes are paid to the competent authority. Consultant, if an
unincorporated individual, expressly agrees to treat any compensation earned
under this Agreement as self-employment income for federal, state and local tax
purposes, and to make all payments of federal, state and local income taxes,
unemployment insurance taxes, and disability insurance taxes when the same may
become due and payable with respect to such self-employment compensation earned
under this Agreement. Consultant further agrees and undertakes to indemnify and
hold harmless Company, its subsidiaries and affiliates and their officers,
directors, agents, employees and their successors or heirs and any of them, from
any and all liability, loss, damages, expenses, penalties and/or judgments
arising out of any failure of Consultant to make any payment of taxes required
to be made by Consultant under this paragraph. Company is in turn responsible
for its own tax related penalties and obligations.

 

11.          Waiver of Workers Compensation Coverage - In the event Consultant
is determined or alleged to be an employee of Company covered by the California
Workers’ Compensation Act, as amended from time to time, rather than an
independent contractor under said Act, Consultant hereby notifies Company that
Consultant waives coverage under said Act and that Consultant retains all rights
of action under common law.

 

12.          Company shall indemnify, defend and hold Consultant harmless from
any and all claims, causes of action, demands, liabilities, losses, damages,
costs, disbursements and expenses, including court costs and reasonable
attorneys’ fees and expenses arising out of or relating to any such claim, that
arise from or relate to Consultant’s provision of services to Company under this
Agreement. Notwithstanding anything to the contrary herein, Company shall not be
obligated pursuant to the terms of this Agreement to indemnify Consultant with
respect to any claim if (i) Consultant did not act in good faith or in a manner
he reasonably believed to be in, or not opposed to, the best interests of
Company with respect to such claim, or (ii) the claim is a criminal action or
proceeding, and Consultant had reasonable cause to believe his conduct was
unlawful, or (iii) Consultant’s conduct constituted willful default, fraud or
dishonesty in the performance or nonperformance of Consultant’s duties, or
(iv) Consultant shall have been adjudged to be liable to Company with respect to
such claim, (v) otherwise prohibited by applicable law; or (vi) Consultant
initiated or voluntarily brought such claim, or (vii) Consultants entering into
this Agreement conflicts with any obligations Consultant may have under any
other contracts.

 

13.          Except under the circumstances contemplated under section 16 of
this Agreement, neither Consultant or Company may terminate this Agreement
within the first-year period after Consultant commences his consulting services.
Thereafter, Consultant may terminate this Agreement with 60 days notice to the
Company, and Company may terminate this Agreement and Consultant will continue
to be paid for four (4) months after termination, consistent with the base
compensation payment rates in the Compensation Schedule attached to this
Agreement as Appendix 1. However, Company may terminate this Agreement
immediately with no notice and no payment continuation for “good cause.”
Termination for “good cause” shall include, without limitation, the following
causes:

 



Page 3 of 5

 



 

(a)Consultant by reason of injury or illness being incapable for more than
thirty (30) consecutive days of satisfactorily performing Consultant’s duties as
a consultant under this Agreement;

 

(b)Death of Consultant;

 

(c)Consultant being charged with a crime punishable by imprisonment;

 

(d)Consultant engaging in any activity that would in the reasonable opinion of
the Board of Directors of Company constitute a conflict of interest with
Company; however, before such termination, Consultant will be provided written
notice of the conflict in question and 7 business days to respond in writing to
the notice. Additionally, if possible Consultant will have the opportunity to
correct or resolve such conflict and/or respond to the Board before a final
decision is made by the Board; or

 

(e)Consultant negligently performing Consultant’s duties hereunder, or otherwise
failing to comply with any terms or conditions of this Agreement, and such
negligent performance or failure to comply remaining uncured for more than
fourteen (14) days after receipt of written notice.

 

14.          This Agreement supersedes all previous agreements, written or oral,
relating to Consultant’s employment by or rendering services to Company herein
and shall not be changed orally, but only by a signed, written instrument to
which both Company and Consultant are parties. This Agreement and the rights and
obligations hereunder shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, heirs and legal representatives,
and shall also bind and inure to the benefit of any successor of Company, by
merger or consolidation or any assignee of any or substantially all of the
properties or assets of any of them. This Agreement may be assigned by Company
to an above successor or assignee and to any subsidiary or affiliate of Company.
Consultant is providing personal services hereunder, and Consultant shall not
assign, transfer or subcontract Consultant’s obligations hereunder without the
prior written consent of Company. The Agreement may be executed in counterparts
and signatures on this Agreement sent by email or in pdf, format will be treated
as if original signatures.

 

15.           This Agreement shall be construed in accordance with and governed
by the laws of the State of California. Any controversy or claim arising out of
or relating to this Agreement, or the breach thereof, shall be settled by
arbitration conducted in Los Angeles, California before a single arbitrator in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, and judgment upon the award rendered the arbitrators may be entered
in any court having jurisdiction thereof.

 



Page 4 of 5

 

 

16.          Consultant and Company both agree that if the Consultant’s prior
employer for any reason in any way contests or seeks to cease the Consultant’s
performance of consulting services under this Agreement the Consultant and
Company will both mutually terminate this agreement in which case Consultant
will continue to be paid for two (2) months consistent with the base
compensation payment rates in the Compensation Schedule attached to this
Agreement as Appendix 1.



 

CONSULTANT:   COMPANY: Michiel van der Heyden   REPRINTS DESK, INC.            
By:                      By:                     Name:   Name: Title:   Title:

 



Page 5 of 5

